Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being antcipated by Chen (US 8,302,508 B2).
	Regarding claim 1, Chen (Figures 1-4) teaches a transmission device for a bicycle, including: a housing (casing 4 covered with a cover 5), configured to be disposed on the bicycle; a mandrel (driving axle 1), rotatably disposed on the housing and extending along an axial 5direction, each of two axially opposite ends of the mandrel being configured to be assembled with a crank (two cranks 2 coupled between the two ends of the driving axle 1) of the bicycle; an assembling member, configured to be assembled with a sprocket of the bicycle, the assembling member having a driving gear (innermost gear of gear cluster 6) co-movably transmission axle 30, first transmission gear 31, and second transmission gear 32), rotatably disposed on the housing and engaged with the driving gear (through chain 22); a derailleur assembly, including a first derailleur gear (first gear 11) and a second derailleur gear (second gear 20) which are rotatable relative to the housing, the first derailleur gear and the second derailleur gear being respectively engaged 15with the transmission assembly; a clutch assembly, including a clutch member (directional gear 10) which is co-movably assembled with the mandrel and movable between a first position and a second position along the axial direction; wherein when the clutch member is in the first position, the clutch member 20is engaged with the first derailleur gear and disengaged from the second derailleur gear (Figures 2 and 3), and the mandrel drives the first derailleur gear, the transmission assembly and the driving gear to rotate (Col. 2, Lines 45-51); when the clutch member is in the second position, the clutch member is engaged with the 9second derailleur gear and disengaged from the first derailleur gear (Figure 4), the mandrel drives the second derailleur gear, the transmission assembly and the driving gear to rotate (Col. 2, Lines 52-67).
	Regarding claim 3, Chen (Figure 1) teaches that two axially opposite sides of the clutch member each include a first engaging portion, and the first derailleur gear and the second derailleur gear each include a second engaging portion which faces the clutch member and is engageable with one of the first engaging portion.
	Regarding claim 4, Chen (Figure 1) further teachers that one of the first engaging portion and the second engaging portion which are engageable with each other includes a plurality of protruding portions (teeth of the directional gear 10) extending axially and the other includes a plurality of recessions each having a guiding surface which is circumferentially inclined (the recessions between each tooth of the derailleur gears 11 and 20 are making a V shape ), and each of the plurality of protruding 20portions is insertable into one of the plurality of recessions.
	Regarding claim 8, Chen (Figures 1-4) further teaches that the transmission assembly includes a transmission shaft, a first transmission gear and a second 15transmission gear, the transmission shaft is rotatably disposed on the housing, the first transmission gear and the second transmission gear are non-rotatably sleeved to the transmission shaft, the first transmission gear is engaged with the first derailleur gear, and the second transmission gear is engaged with the second derailleur gear.
Allowable Subject Matter
Claims 2, 5-7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach transmission devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611